DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2021 was filed after the mailing date of the prior action on 5/12/2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated below: see the rejections below in view of Yamamoto.

Applicant is advised that the Notice of Allowance mailed 5/12/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.



Claim Objections
Claim 10 is objected to because of the following informalities:  “fluid in a flow stream” should be - - fluid in the flow stream- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "the open area" in, as an example, claim 1, page 2, 3rd line from the bottom, see also claim 11.  There is insufficient antecedent basis for this limitation in the claim. Should this be - -the at least one open area - -?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4, 8-12, 14 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto (JP59-113374A).
Regarding claim 1, Yamamoto discloses a method for controlling fluid flowing in a flow stream, the method comprising transmitting fluid in the flow stream to a valve (see Fig. 1) to receive the flow stream, 
the valve comprising a valve body (1,1b,1c) with a main passageway (the inner passageway from 1b to 1c) therethrough for fluid flow through the valve, 
a valve member (2,7) positioned rotatably in the valve body for controlling fluid flow in the main passageway, the valve member comprising a ball (2), the ball having a ball passageway (10) extending therethrough and the ball positionable in fluid communication with the main passageway of the valve, the ball passageway in the ball having a first flow port (within 11) at a first end of the ball passageway and a second flow port (the right side of 2 surrounding 13) at a second end of the ball passageway, the first end spaced apart from the second end, 
a ball check (12) movably disposed within the ball in the ball passageway, 
the ball having a ball seat (the edge surface of 11 abutting 12) proximate to the first flow port of the ball passageway against which the ball check can seat to close off the ball passageway to fluid flow and to prevent fluid flow through the first flow port, 
the ball having retaining structure (10a,13a) at the second flow port to retain the ball check and prevent the ball check from exiting from the ball through the second flow port, the retaining structure being secured to the ball, 

the first ball position comprising a run position that permits (i) fluid flow in a first direction (from left to right) through the valve from the first flow port of the ball passageway to the second flow port of the ball passageway regardless of the flow rate of the fluid and (ii) fluid flow up to a predetermined maximum fluid flow rate in a second direction through the valve from the second flow port of the ball passageway to the first flow port of the ball passageway (with the ball being able to float as shown fluid can also flow from right to left), 
the second ball position (180 degrees rotated) comprising a bypass position that permits fluid flow in the second direction up to a predetermined fluid flow rate, and 
the third ball position (90 degrees rotated) comprising a closed position in which the ball is positioned to close the valve to fluid flow, 
wherein the retaining structure is a plate (13) secured to the ball, the plate having at least one open area (at the lead line for 13b) through which fluid flowing through the ball passageway is flowable,
the plate further comprising, a ring (13a) and a central member (13c), the central member extending across the ring (via the legs 13b), and “the open area” comprising two flow openings (13b upper and lower), each “flow opening” extending between a portion (the inner portion of 13a) of the ring and a portion (the outer portion of 13c) of 

    PNG
    media_image1.png
    710
    1018
    media_image1.png
    Greyscale

Regarding claim 2, Yamamoto discloses further comprising a recess (6) in the ball receiving and holding an end (7c) of a stem (7) extending at least partially through the valve body, and rotating the stem to rotate the ball relative to the valve body.
Regarding claim 4, Yamamoto discloses securing the plate within the ball (as shown in Fig. 1, the threads at 10a secure the plate within the ball).
Regarding claim 8, Yamamoto discloses moving the ball from the first ball position (seated position) to the second ball position (in the upper position) to cause fluid flowing in the valve to flush contaminants from within the valve.
Regarding claim 9, Yamamoto discloses moving the ball from the second ball position to the first ball position to cause fluid flowing in the valve to flush contaminants from within the valve (turning the valve from the second position to the first position permits the valve ball 12 to be subjected to the flow from 1b to 1c which is capable of flushing out the contaminants).

a valve member (2,7) positioned rotatably in the valve body for controlling fluid flow in the main passageway, the valve member comprising a ball (2), the ball having a ball passageway (10) therethrough and being positionable in fluid communication with the main passageway of the valve, the ball passageway in the ball having a first flow port (within 11) at a first end (left end) of the ball passageway and a second flow port (the right side of 2 surrounding 13) at a second end (right end) of the ball passageway, the first end spaced apart from the second end, 
a ball check (12) movably disposed within the ball in the ball passageway, the ball check having a maximum diameter (the diameter for 12 as shown), the ball having a ball seat (the edge surface of 11 abutting against 12) against which the ball check can seat to close off the ball passageway to fluid flow and prevent fluid flow through the first flow port, 
the ball having retaining structure (10a, 13a) at the second flow port to retain the ball check and prevent the ball check from exiting from the ball through the second flow port, the retaining structure being secured to the ball, 
the ball being positionable in three positions, the three positions including a first position (as shown), a second position (rotated 180 degrees), and a third position 
the first position comprising a run position in which the ball is positioned permitting fluid flow in a first direction (from left to right) through the valve from the first flow port to the second flow port and fluid flow in a second direction (from right to left, when the ball is floating as shown) through the valve from the second flow port to the first flow port, 
the second position (180 degrees rotated) comprising a bypass position in which the ball is positioned permitting fluid flow in the second direction through the valve from the second flow port to the first flow port, and 
the third position (90 degrees rotated) comprising a closed position in which the ball is positioned to close the valve to fluid flow, 
wherein the ball is movable from the first position to the second position to cause fluid flowing in the valve to flush contaminants from within the valve, 
the retaining structure comprising a plate (13) and a guide seat (the threads at 10a), the guide seat projecting radially inwardly (as shown) into the ball passageway, 
part of the plate (the outer diameter of the male threads for 13a) abutting part of the guide seat; and 
selectively controlling the valve to control a flow of fluid in the flow stream.

Regarding claim 11, Yamamoto discloses a method for producing an exit stream from a valve (see Fig. 1), the method comprising transmitting fluid in a flow stream to the valve to receive the fluid; 

a valve body (1,1b,1c) with a main passageway (the inner passageway from 1b to 1c) therethrough for fluid flow through the valve, 
a valve member (2,7) positioned rotatably in the valve body for controlling fluid flow in the main passageway, the valve member comprising a ball (2), 
the ball having a ball passageway (10) extending therethrough and positionable in fluid communication with the main passageway of the valve, the ball passageway in the ball having a first flow port (within 11) at a first end (left end) of the ball passageway and a second flow port (the right side of 2 surrounding 13) at a second end (right end) of the ball passageway, the first end being spaced apart from the second end, 
a ball check (12) movably disposed within the ball in the ball passageway
the ball having a ball seat (the edge of 11 abutting 12) against which the ball check can seat to close off the ball passageway to fluid flow and prevent fluid flow through the first flow port, 
the ball having retaining structure at the second flow port to retain the ball check and prevent the ball check from exiting from the ball through the second flow port, the retaining structure being secured to the ball, 
the ball being positionable in three positions, the three positions including a first ball position (as shown), a second ball position (rotated 180 degrees), and a third ball position (rotated 90 degrees), each of the three positions different from the other two positions, the ball selectively rotatable between the three positions,

the second ball position comprising a bypass position that permits fluid flow in the second direction, and 
the third ball position comprising a closed position in which the ball is positioned to close the valve to fluid flow, 
wherein the retaining structure is a plate (13) secured to the ball, the plate having at least one open area (at 13b) through which fluid flowing through the ball passageway is flowable, the plate further comprising a ring (10a) and a central member (13c), the central member extending across the ring (via 13b leg), and the open area comprising two flow openings (as shown an upper and lower opening), each flow opening extending between a portion (the inner part of 10a) of the ring and a portion (the outer part of 13c) of the central member.
Regarding claim 12, Yamamoto discloses a recess (6) in the ball receiving and holding an end (7a) of a stem (7) extending at least partially through the valve body, and rotating the stem to rotate the ball relative to the valve body.
Regarding claim 14, Yamamoto discloses securing the plate within the ball (as shown in Fig. 1, the threads at 10a secure the plate within the ball).



Regarding claim 19, Yamamoto discloses moving the ball from the second ball position to the first ball position to cause fluid flowing in the valve to flush contaminants from within the valve (turning the valve from the second position to the first position permits the valve ball 12 to be subjected to the flow from 1b to 1c which is capable of flushing out the contaminants).
Regarding claim 20, Yamamoto discloses selectively rotating the ball so that the exit stream exits the valve from one of either the first flow port or the second flow port of the ball passageway.
Regarding method claims 1, 2, 4, 8-12, 14 and 18-20, the device shown by Yamamoto will perform the methods as recited in claims 1, 2, 4, 8-12,14  and 18-20, during normal operational use of the device. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings clearly show the ball valve having a ball check in the Yamamoto reference. Furthermore, since there is no stop for the handle to stop rotation at a certain position, the valve is capable of being placed into numerous positions. 

	 			


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Shafer (US 3269692).
Yamamoto discloses having a bore in the upper part of the ball which receives the lower portion of the stem, however is silent to having the ball valve comprising a trunnion ball valve, the trunnion ball valve having a trunnion structure enabling rotation of the ball, the trunnion structure comprising an upper trunnion and a lower trunnion, the ball having an upper bore, the upper trunnion having a lower end, the lower end disposed within the upper bore, the ball having a lower bore, the lower trunnion having an upper end, the upper end disposed within the lower bore.


    PNG
    media_image2.png
    719
    898
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto as taught by Shafer to have a trunnion ball valve, the trunnion ball valve having a trunnion structure enabling .
Claims 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Bauman (US 3,937,441).
Regarding claims 5-7, Yamamoto discloses all of the features of the claimed
invention including a threaded connection to hold the retaining plate to the ball, although is silent to having a groove in the ball, a clip in the groove holding the plate within the ball, wherein the clip is a snap ring that holds the plate in place, and wherein the snap ring is an open ring.
Bauman teaches the use of a groove (18) in a housing, a clip (17, “snap-ring”, col.2, lns. 33-36) in the groove holding a plate (14) within the housing, wherein the clip is a snap ring that holds the plate in place, and wherein the snap ring is an open ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a groove and clip as taught by Bauman for the threaded connection of Yamamoto as one would have the device to perform as equally as well and have the predictable effect of holding two pieces in an valve. Additionally the groove and clip could be employed into the device of Yamamoto in order to ensure the threaded connection maintain its position.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG J PRICE/           Primary Examiner, Art Unit 3753